Title: 16th.
From: Adams, John Quincy
To: 


       This morning at about 10 o’clock, in the midst of the rain, I mounted on horse-back and went to Cambridge: here I arrived at about half after twelve. Found several of my Class-mates already arrived: dined at Braddish’s: after dinner I went to Freeman’s chamber and found him and Little, both there. We went down to get the key of the meeting house; in order to speak our parts: we could not find a key: as we were returning to College, we met Mr. Pearson, near the meeting-house. He said he was just going to college to find some one of our Class upon a subject of some consequence, and desired us to go with him to his house. When we were there he told us, he had just heard that our classmate; Burge, was here last week, and inform’d the President he should not be able to pay his bills, nor should he come to Commencement. Mr. Pearson, said he felt particularly interested in the case of Burge, whose circumstances were peculiarly unfortunate, and who had formerly been one of his pupils; after premissing these, and several observations he finally told us, that if we would engage, to send for burge, and have him here before commencement, he would advance the money for the payment of his bills.
       In the midst of a violent thunder shower we immediately went up to college, and endeavoured to discover, which direction Burge had taken when he went from here; but of this no-body could inform us: upon this Freeman gave up all further hopes and left us: but as soon as the shower was over I went with Little and endeavoured to find a person, who would undertake to go immediately to Hollis; where we think it probable that Burge is at present. Blake 1st. the Sophimore, finally agreed to go, and we immediately set about getting an horse: after some difficulty, we found one; and notwithstanding several other delays, Blake finally set off for Hollis at just 9 this evening: he has to go 45 miles, and then there is a chance, that he will not find Burge, who must be here within 36 hours, and have all his bills paid, in order to get his degree. The probability is not much in our favour: but any thing ought to be done, when there is a prospect of saving a classmate.
       I was employ’d this evening in preparing for Commencement.
      